*666OPINION.
Lansdon:
In conformity with section 283 of the Revenue Act of 1926, the motion of the Commissioner praying that this appeal be dismissed is denied.
The petitioner contends that he acquired certain stock in 1915 at a cost of $30,000. He sold the same in 1919 for $12,000, and thereby sustained a loss in the amount of $18,000, which, he avers, he is entitled to deduct from his gross income for such year. Since the stock in question was acquired subsequent to March 1, 1913, he must prove its cost at date of acquisition. He has proven simply the par value of the stock at the time of its acquisition. This obviously does not necessarily represent cost, and we are therefore without any basis for the determination of gain or loss upon subsequent sale in the taxable year.

Judgment will he entered for the Commissioner.